GARRARD, Judge,
concurring.
I agree that the conviction must be reversed. The entire testimony of the officer purporting to link the defendant with the offense was as follows:
(Direct Examination)
“Q. What is your name, please?
A. My name is Kevin Rarey, Police Officer, City of Fort Wayne.
Q. Officer Rarey, do you know a person by the name of Debbie Martin?
A. Ido.
Q. Can you identify her for us, sir?
A. Yes, Sir, she is the lady sitting at the defense table with the black leather jacket and long, brown hair.
Q. That’s all.”
(Cross Examination)
“Q. Officer Rarey, are you familiar with the financial transactions with Debbie Martin, the person you have identified.
A. No, Sir.
Q. Do you know where she banks or where she’s ever banked during the year 1979?
A. I would have no idea, Sir.”
No attempt was made to establish that the defendant was the person who had an account with Anthony Wayne Bank, or who lived at the address printed on the check, or who worked for a “Debbe Garbacz” or “Co-cone Petti,”1 or who held Social Security number “317703729.”
I agree with Judge Staton that despite Officer Rarey’s testimony the conviction was subject to the same infirmity as that in Caudle v. State (1980), Ind.App., 404 N.E.2d 57. Were the statute, IC 35-43-5-5, to be interpreted otherwise it would cast upon any defendant the burden of proving his innocence whenever any maker of a fraudulent check gave the information referred to in paragraph (d) of the statute.
I concur.

. These names were written on the reverse side of the check. The testimony concerning them came from the clerk who had accepted the check but acknowledged that she could not identify the person who had given it to her:
“Then on her place of employment I guess it is from some lady named Debbie Garbacz and some Petite place, I guess is what it was.”